            Case 1:20-cr-00333-LTS Document 33 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 20 CR 333 (LTS)

JOSE SERGIO MARTINEZ-AGUILAR et
al.,

                 Defendant(s).

-------------------------------------------------------x

                                                     ORDER

                 On July 20, 2020, the Court previously scheduled a pre-trial conference in the

above captioned case contemplating the participation of only Defendants Sebastian Ramos and

Ricardo Ruiz-Salinas, who is currently located at the Metropolitan Correctional Center, due to

the location of the remaining defendants outside of the Southern District of New York (the

“District”). (See docket entry no. 17.) On August 5, 2020, the Government informed the Court

that Defendants Jose Sergio Martinez-Aguilar and Miguel Lovos have been transferred into the

District. Defendant Vladimir Pulstilinkov remains in transit to this District. Due to a lack of

available technology necessary to guarantee the participation of each of the defendants, the

previously scheduled pre-trial videoconference is hereby cancelled. The Court will hold a

teleconference with counsel for each of the defendants on August 12, 2020, at 10:30 am.

                 To access the call, participants must dial in to 888-363-4734 and enter the access

code 1527005, followed by the security code 1072. During the call, participants are directed to

observe the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.


MARTINEZ-AGUILAR - ORDER 8.7.20                            VERSION AUGUST 3, 2020                     1
          Case 1:20-cr-00333-LTS Document 33 Filed 08/07/20 Page 2 of 2




               3.      All callers in to the line must identify themselves if asked to.

               4.      Identify yourself each time you speak.

               5.      Mute when you are not speaking to eliminate background noise.

               6.      Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.




               SO ORDERED.

Dated: New York, New York
       August 7, 2020



                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




MARTINEZ-AGUILAR - ORDER 8.7.20                    VERSION AUGUST 3, 2020                            2
